Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change October 16, 2009 3. News Release October 16, 2009 - Vancouver, Canada 4. Summary of Material Change Cardiome Pharma Corp. announced the final results of its modified “Dutch Auction” tender offer to purchase for cancellation up to US$27.5 million of its common shares (the “Offer”), which expired at 5:00 p.m. (Eastern time) on October 13, 2009. Cardiome has accepted 6,470,588 of its common shares for purchase and cancellation at a purchase price of US$4.25 per share (the “Purchase Price”), for an aggregate purchase price of US$27.5 million. The purchased shares represent approximately 9.7% of the outstanding common shares of the Company as of October 13, 2009. Following the cancellation of the common shares purchased under the Offer, 60,163,885 common shares of the Company will remain issued and outstanding. 5. Full Description of Material Change
